Case: 14-20280      Document: 00512847974         Page: 1    Date Filed: 11/24/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 14-20280
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      November 24, 2014
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JASON DEL MULDER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:11-CR-657


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jason Del Mulder pleaded guilty, pursuant to a written plea agreement,
to distribution of child pornography; he was sentenced to 110 months of
imprisonment.       Approximately 18 months after entry of the judgment of
conviction, Mulder filed a motion to withdraw his guilty plea, arguing, inter
alia, that counsel rendered ineffective assistance and that the district court
lacked subject matter jurisdiction over the criminal proceeding. The district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20280    Document: 00512847974     Page: 2   Date Filed: 11/24/2014


                                 No. 14-20280

court denied the motion to withdraw.       Now, Mulder moves this court for
authorization to proceed in forma pauperis (IFP) in this appeal from the
district court’s denial of his motion to withdraw guilty plea, as well as the
denials of his motion for declaratory judgment and his motion for
reconsideration.
      Under Federal Rule of Criminal Procedure 11(e), Mulder could not
withdraw his guilty plea once the district court imposed his sentence. Rather,
the guilty plea could be set aside “only on direct appeal or collateral attack.”
See FED. R. CRIM. P. 11(e) (emphasis added). Because Mulder’s motion to
withdraw guilty plea was filed after he was sentenced, his motion was
unauthorized and without a jurisdictional basis. See id.; United States v.
Early, 27 F.3d 140, 142 (5th Cir. 1994). Mulder thus has not demonstrated a
nonfrivolous issue for appeal. Accordingly, his motion to proceed IFP on appeal
is denied, FED. R. APP. P. 24(a), and his appeal is dismissed as frivolous. See
Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997); 5TH CIR. R. 42.2.
      MOTION DENIED; APPEAL DISMISSED.




                                       2